Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: HU et al. (US 9614291 B2) teaches a two-dimensional antenna array has n rows of 1×m one-dimensional array and each one-dimensional array is composed of multiple single differential feeding antennas. Each single differential feeding antenna has a differential feeding structure and a microstrip antenna stripe. A longitudinal length of the microstrip antenna stripe is no longer than one wavelength in a dielectric medium, so the microstrip antenna stripe is not excited to a high-order mode. An angle of inclination of a main beam aligns with the broadside and a width of the main beam is further concentrated at elevation direction. The differential feeding structure can reduce an even mode to enhance an isolation. The one and two-dimensional antenna array is miniature by using the small single differential feeding antennas. Isolation and gain of a dual-antenna system using the two-dimensional or one-dimensional antenna arrays are further enhanced and increased if more feeding antenna arrays are used. Chen et al. (US 9853361 B2) teaches surface scattering antennas with lumped elements provide adjustable radiation fields by adjustably coupling scattering elements along a wave-propagating structure. In some approaches, the surface scattering antenna is a multi-layer printed circuit board assembly, and the lumped elements are surface-mount components placed on an upper surface of the printed circuit board assembly. In some approaches, the scattering elements are adjusted by adjusting bias voltages for the lumped elements. In some approaches, the lumped elements include diodes or transistors. Vassilakis et al. (US 8237619 B2) teaches a low loss beam forming method and antenna structure are disclosed. The method and structure may preferably be used in forming two narrow beams within a cellular sector. This method allows an increase in the overall network capacity by using a three-column non-planar array and a compact, low-cost, low-loss 3-to-2 Beam-Forming Network (BFN). This structure produces two symmetrical beams with respect to the azimuth boresight. Radiation patterns of the two beams are designed to cover the entire azimuth coverage angle of a cellular sector with minimum beam-split loss and cross-over losses.
However, the above references fail to teach or suggest wherein etching patterns for forming a dual-beam are symmetrically formed between one side of the metal plate and the other side of the metal plate facing the one side and a plurality of vias are disposed between the one side and the other side, as required by claims 1 and 7.
Claims 1-12 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844